Citation Nr: 1409689	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a sinus disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 2009 by which the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, determined that new and material evidence had not been received to reopen the claim for service connection for sinusitis.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for bronchitis was raised by the Veteran in an August 2008 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and this issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed on the merits of the claims on appeal.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  As part of the duty to assist, VA will make as many requests as necessary to obtain relevant service medical records.  VA will end its efforts to obtain service medical records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2013).  VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).

In an August 2008 statement, the Veteran indicated that he was treated for a chronic sinus condition at the Baumholder Army Hospital from March 1972 to November 1974.  Review the record shows that a search was made for service health records and entrance and separation examination reports in April 1975 and such records were associated with the claims file.  However, it does not appear that VA requested copies of any service clinical records or hospital records from the Army Hospital in Baumholder, Germany.  The RO should conduct a search for the Veteran's service clinical records and/or hospital records.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(3).   

Review of the record reveals that the Veteran identified treatment for a sinus condition by Dr. Pablo Lopez Baez and Dr. Mario Espinosa.  In an August 2008 statement, the Veteran stated that he received treatment for sinusitis from Dr. Baez.  In an October 2008 statement, Dr. Baez stated that he provided treatment for the Veteran's rhino-sinusitis condition since 1993.  Dr. Baez did not submit any clinical or treatment records.  In August 2009, the Veteran identified additional treatment records from Dr. Baez and asked the RO to obtain such records.  In a May 2010 statement, Dr. Mario Espinosa stated that he treated the Veteran for chronic sinusitis since 2006; he did not submit any copies of treatment records.  

The Board finds that VA should make an additional request for copies of the Veteran's private treatment records from Drs. Baez and Espinosa.  VA should contact the Veteran and request that he provide sufficient information and authorizations to enable VA to obtain these records.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department, including the National Personnel Records Center, and conduct a search for the Veteran's service clinical records and/or hospital records showing treatment for a sinus condition at the Baumholder Army Hospital dated from March 1972 to November 1974.  Incorporate any such records in the Veteran's claims file. 

Contact the Veteran and ask him to submit copies of any outstanding service clinical/hospital records that he has in his possession.

2.  Request the Veteran to provide sufficient information and necessary authorization in order to enable VA to obtain the treatment records from Dr. Baez and Dr. Espinosa showing treatment of the claimed sinus condition.  

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

3.  Consider all pertinent evidence added to the file and readjudicate the claim to reopen.  If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


